Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2008 Commission file number: 000-52098 CHINO COMMERCIAL BANCORP (Exact name of registrant as specified in its charter) California 20-4797048 State of incorporation I.R.S. Employer Identification Number 14345 Pipeline Avenue, Chino, California (Address of Principal Executive Offices) (Zip Code) (909) 393-8880 Registrants telephone number, including area code Securities registered pursuant to Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, No Par Value Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. ¨ Yes þ No Check whether the issuer is not required to file reports pursuant to Section 13 or 15(d) of the Exchange Act. ¨ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (c) of the Securities Exchange Act of 1934 during the preceding 12 months (or shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the past 90 days. þ Yes ¨ No Check if disclosure of delinquent filers pursuant to Item 405 of Regulation S-B is not contained in this form, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.) ¨ Yes þ No The registrants revenues for its most recent fiscal year were $5,491,532. As of June 30, 2008, the last business day of the registrants most recently completed second fiscal quarter, the aggregate market value of the voting stock held by non-affiliates of the registrant was approximately $9.9 million , based on the closing price reported to the registrant on that date of $19.00 per share. Shares of common stock held by each executive officer and director and each person owning more than five percent of the outstanding common stock have been excluded in that such persons may be deemed to be affiliates. This determination of the affiliate status is not necessarily a conclusive determination for other purposes. On March 19, 2009, there were 706,261 shares of Chino Commercial Bancorp Common Stock outstanding. Documents Incorporated by Reference: Portions of the definitive proxy statement for the 2008 Annual Meeting of the Shareholders to be filed with the SEC pursuant to SEC Regulation 14A are incorporated by reference in Part III, Items 10-14. Table of Contents Page PART I Item 1 Business 1 Item 1A Risk Factors 12 Item 1B Unresolved Staff Comments 17 Item 2 Properties 17 Item 3 Legal Proceedings 17 Item 4 Submission of Matters to a Vote of Security Holders 17 PART II Item 5 Market for Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities 18 Item 6 Selected Financial Data 20 Item 7 Managements Discussion and Analysis of Financial Condition and Results of Operations 22 Item 8 Financial Statements 40 Item 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 83 Item 9A Controls and Procedures 83 Item 9B Other Information 84 PART III Item 10 Directors, Executive Officers, and Corporate Governance 84 Item 11 Executive Compensation 84 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 84 Item 13 Certain Relationships and Related Transactions, and Director Independence 84 Item 14 Principal Accountant Fees and Services 84 Item 15 Exhibits and Financial Statement Schedules 85 Signatures 86 PART I Item 1. Description of Business General The Company Chino Commercial Bancorp (the Company) is a California corporation registered as a bank holding company under the Bank Holding Company Act of 1956, as amended, and is headquartered in Chino, California. The Company was incorporated on March 2, 2006 and acquired all of the outstanding shares of Chino Commercial Bank, N.A. (the Bank) effective July 1, 2006. The Companys principal subsidiary is the Bank, and the Company exists primarily for the purpose of holding the stock of the Bank and of such other subsidiaries it may acquire or establish. The Companys only other direct subsidiary is Chino Statutory Trust I, which was formed on October 25, 2006 solely to facilitate the issuance of capital trust pass-through securities. Pursuant to Financial Accounting Standards Board (FASB) Interpretation No. 46, Consolidation of Variable Interest Entities (FIN 46), Chino Statutory Trust I is not reflected on a consolidated basis in the financial statements of the Company. References herein to the Company include the Chino Commercial Bancorp and its consolidated subsidiary, unless the context indicates otherwise. The Companys principal source of income is dividends from the Bank, although supplemental sources of income maybe explored in the future. The expenditures of the Company, include (but is not limited to) the payment of dividends to shareholders, if and when declared by the Board of Directors, the cost of servicing debt, legal fees, audit fees, and shareholder costs will generally be paid from dividends paid to the Company by the Bank. At December 31, 2008, the Company had consolidated assets of $83.4 million, deposits of $71.0 million and shareholders equity of $6.2 million. The Companys liabilities include $3.1 million in debt obligations due to Chino Statutory Trust I, related to capital trust pass-through securities issued by that entity. The Companys administrative offices are located at 14345 Pipeline Avenue, Chino California 91710 and the telephone number is (909) 393-8880. The Bank The Bank is a national bank which was organized under the laws of the United States in December 1999 and commenced operations on September 1, 2000. The Bank operates two full-service banking offices. The Banks main branch office and administrative offices are located at 14345 Pipeline Avenue, Chino, California. In January 2006 the Bank opened its Ontario branch located at 1551 South Grove Avenue, Ontario, California. The Banks deposit accounts are insured under the Federal Deposit Insurance Act up to applicable limits thereof. The Bank is subject to periodic examinations of its operations and compliance by the office of the Comptroller of the Currency (Comptroller). The Bank is a member of the Federal Reserve System and a member of the Federal Home Loan Bank. See Regulation and Supervision. The Bank provides a wide variety of lending products for both business and consumers. Commercial loan products include lines of credit, letters of credit, term loans, equipment loans, commercial real restate loans, construction loans, accounts receivable financing, factoring, equipment leasing and other working capital financing. Financing products for individuals include auto, home equity, overdraft protection lines and, through a third party provider, MasterCard debit cards. Real estate loan products include construction loans, land loans, mini-perm commercial real estate loans, and home mortgages. As of December 31, 2008, the Company had total assets of $83.4 million and net loans of $49.0 million. The Companys lending activity is concentrated primarily in real estate loans, which constituted 77.6% of the Companys loan portfolio as of December 31, 2008, which includes construction loans of $0.8 million; and commercial loans, which constituted 21.3%, of the Companys loan portfolio as of December 31, 2008. As a community-oriented bank, the Bank offers a wide array of personal, consumer and commercial services generally offered by a locally managed, independently operated bank. The Bank provides a broad range of deposit instruments and general banking services, including checking, savings accounts (including money market demand accounts), certificate of deposit for both business and personal accounts; internet banking services, such as cash management and Bill Pay; telebanking (banking by phone); and courier services. The $71.0 million in deposits at December 31, 2008, included $32.6 1 million in non-interest bearing deposits and $38.4 million in interest-bearing deposits, representing 45.9% and 54.1%, respectively, of total deposits. As of December 31, 2008, deposits from related parties represented approximately 11.1% of total deposits of the Bank. See RISK FACTORS  significant concentration of deposits with related parties. Further, at December 31, 2008, 16.1% of the Companys business is affected by deposits that were from escrow companies. See RISK FACTORSThe Companys business is affected by a significant concentration of deposits within one industry. On October 19, 2006, the Board of Directors approved a stock repurchase program pursuant to which the Company may purchase up to $3.0 million in its common stock in open market transactions or in privately negotiated transactions. The repurchase program was initially approved for a period of up to 12 months and was extended to October 31, 2008. As anticipated and announced at the inception of the plan, certain non-employee directors have sold a significant amount of the Companys stock in the repurchase program. The Board of Directors also authorized an additional $100,000 for stock repurchase under the Companys stock repurchase plan during the extended period ended October 31, 2008. Since the commencement of the Stock Repurchase Programs and through its expiration on October 31, 2008, the Company acquired and retired 141,601 of its shares at a weighted average price of $21.89 per share. The Repurchase Program was designed to improve the Company's return on equity and earnings per share, and to provide an additional outlet for shareholders interested in selling their shares. Repurchases pursuant to the program are made at the prevailing market prices from time to time in open market transactions or in privately negotiated transactions. The timing of the purchases and the number of shares to be repurchased at any given time will depend on market conditions and SEC regulations. Information on repurchases during 2008 is contained in Item 5 herein. On February 19, 2009 the Board of Directors authorized a Repurchase Program for up to $200,000 commencing February 20, 2009 to expire February 19, 2010. On October 27, 2006, Chino Statutory Trust I, a newly formed Delaware statutory trust and wholly-owned subsidiary of the Company (the Trust), issued an aggregate of $3.1 million of principal amount of trust preferred securities (the TPS). The TPS are fully guaranteed by the Company with respect to distributions and amounts payable upon liquidation, redemption or repayment. The proceeds from the sale of the TPS were used by the Trust to purchase $3,000,000 in aggregate principal amount of the Companys fixed/floating rate junior deferrable interest debentures due in 2036 (the Debentures). Both the TPS and the Debentures require quarterly distributions and bear interest at a fixed rate of 6.795% per annum for the first five years and thereafter at a variable rate, which will reset quarterly at the three-month LIBOR rate plus 1.68% per annum. The TPS and the Debentures both mature in 30 years and are redeemable, in whole or in part, without penalty, at the option of the Company and the Trust, respectively, after five years. TPS are included as Tier 1 capital, subject to a maximum of 25% of Tier 1 capital for purposes of calculating the Companys regulatory capital ratios under the Prompt Corrective Action guidelines issued by the Board of Governors of the Federal Reserve System (the Federal Reserve Board). However, no assurance can be given that the TPS will continue to be treated as Tier 1 capital in the future. The proceeds to the Company were used to fund the stock repurchase plan described above. Pursuant to FIN 46, the Trust is not reflected on a consolidated basis in the Companys financial statements. Recent Accounting Pronouncements Information on recent accounting pronouncements is contained in Footnote 2 to the Financial Statements. Market Area and Competition The banking business in California generally, and specifically in the market area which the Company serves, is highly competitive with respect to virtually all products and services and has become increasingly so in recent years. The industry continues to consolidate, and strong unregulated competitors have entered banking markets with products targeted at highly profitable customer segments. Many largely unregulated competitors are able to compete across geographic boundaries and provide customers increasing access to meaningful alternatives to banking services in nearly all significant products. These competitive trends are likely to continue. The Company competes for loans and deposits with other commercial banks, as well as with savings and loan associations, credit unions, thrift and loan companies, and other financial and non-financial institutions. With respect to commercial bank competitors, the market is largely dominated by a relatively small number of major banks with many offices operating over a wide geographical area. These banks have, among other advantages, the ability to finance businesses and geographic area with effective advertising campaigns and to allocate their investment resources to regions of highest yield and demand. Many of the major banks operating in the area offer certain services, that the Company does not offer directly (but some of which 2 the Company offers through correspondent institutions). By virtue of their greater total capitalization, such banks also have substantially higher lending limits than the Company. In recent years, increased competition has also developed from specialized companies that offer money market and mutual funds, wholesale finance, credit card, and other consumer finance services, as well as services that circumvent the banking system by facilitating payments via the internet, wireless devices, prepaid cards, or other means. Technological innovations have lowered traditional barriers of entry and enabled many of these companies to compete in financial services markets. Such innovation has, for example, made it possible for non-depository institutions to offer customers automated transfer payment services that previously were considered traditional banking products. In addition, many customers now expect a choice of delivery channels, including telephone, mail, personal computer, ATMs, self-service branches, and/or in-store branches. Competitors offering such products include traditional banks and savings associations, credit unions, brokerage firms, asset management groups, finance and insurance companies, internet-based companies, and mortgage banking firms. Strong competition for deposit and loan products affects the rates of those products as well as the terms on which they are offered to customers. Mergers between financial institutions have placed additional pressure on banks within the industry to streamline their operations, reduce expenses, and increase revenues to remain competitive. Competition has also intensified due to Federal and State interstate banking laws enacted in the mid-1990s, which permit banking organizations to expand geographically into other states, and the California market has been particularly attractive to out-of-state institutions. The Financial Modernization Act, effective March 2000, has made it possible for full affiliations to occur between banks and securities firms, insurance companies, and other financial companies, and has also intensified competitive conditions (see REGULATION AND SUPERVISION Financial Modernization Act). In an effort to compete effectively, the Company provides quality, personalized service with prompt, local decision-making, which cannot always be matched by major banks. The Company relies on local promotional activities, personal relationships established by the Companys officers, directors, and employees with the Companys customers, and specialized services tailored to meet the needs of the Companys primary service area. The Companys primary geographic service area consists of the western portion of San Bernardino County, with a particular emphasis on Chino, Chino Hills and Ontario. This primary service area is currently served by approximately 28 competing banks represented by 50 full service branches. The Company competes in its service area by using to the fullest extent possible the flexibility that its independent status and strong community ties permit. This status includes an emphasis on specialized services, local promotional activity, and personal contacts by the Company's officers, directors, organizers and employees. Programs have and will continue to be developed which are specifically addressed to the needs of small businesses, professionals and consumers. If our customers loan demands exceed the Company's lending limit, the Company is able to arrange for such loans on a participation basis with other financial institutions and intermediaries. The Company can also assist those customers requiring other services not offered by the Company to obtain such services from its correspondent banks. Employees As of December 31, 2008, the Company had 25 full-time and one part-time employee. Of these individuals, eight were officers of the Bank holding titles of Assistant Vice President or above. Regulation and Supervision Both federal and state laws extensively regulate banks and bank holding companies. Most banking regulations are intended primarily for the protection of depositors and the deposit insurance fund and not for the benefit of shareholders. The following is a summary of particular statutes, regulations and certain regulatory guidance affecting the Company and the Bank. This summary is qualified in its entirety by such statutes, regulations and guidance, all of which are subject to change in the future. Regulation of the Company Generally The Company is subject to the periodic reporting requirements of Section 13 of the Securities Exchange Act of 1934 (the Exchange Act), which requires us to file annual, quarterly and other current reports with the Securities and Exchange Commission (the SEC). We are also subject to additional regulations including, but not limited to, the proxy and tender offer rules promulgated by the SEC under Sections 13 and 14 of the Exchange Act; the reporting requirements of directors, executive officers and principal shareholders regarding transactions in our common stock and short-swing profits rules 3 promulgated by the SEC under Section 16 of the Exchange Act; and certain additional reporting requirements by principal shareholders of the Company promulgated by the SEC under Section 13 of the Exchange Act. The Company is a bank holding company within the meaning of the Bank Holding Company Act of 1956 and is registered as such with the Federal Reserve Board (FRB). A bank holding company is required to file with the FRB annual reports and other information regarding its business operations and those of its subsidiaries. It is also subject to examination by the FRB and is required to obtain FRB approval before acquiring, directly or indirectly, ownership or control of any voting shares of any bank if, after such acquisition, it would directly or indirectly own or control more than 5% of the voting stock of that bank, unless it already owns a majority of the voting stock of that bank. The FRB has by regulation determined certain activities in which a bank holding company may or may not conduct business. A bank holding company must engage, with certain exceptions, in the business of banking or managing or controlling banks or furnishing services to or performing services for its subsidiary banks. The permissible activities and affiliations of certain bank holding companies were expanded in 2000 by the Financial Modernization Act. See Financial Modernization Act. The Company and the Bank are deemed to be affiliates of each other within the meaning set forth in the Federal Reserve Act and are subject to Sections 23A and 23B of the Federal Reserve Act. This means, for example, that there are limitations on loans by the subsidiary banks to affiliates, and that all affiliate transactions must satisfy certain limitations and otherwise be on terms and conditions at least as favorable to the subsidiary banks as would be available for non-affiliates. The FRB has a policy that bank holding companies must serve as a source of financial and managerial strength to their subsidiary banks. It is the FRB's position that bank holding companies should stand ready to use their available resources to provide adequate capital to their subsidiary banks during periods of financial stress or adversity. Bank holding companies should also maintain the financial flexibility and capital-raising capacity to obtain additional resources for assisting their subsidiary banks. The FRB also has the authority to regulate bank holding company debt, including the authority to impose interest rate ceilings and reserve requirements on such debt. Under certain circumstances, the FRB may require the Company to file written notice and obtain its approval prior to purchasing or redeeming the Company's equity securities. The Companys existing stock repurchase program (see Item 5 - Market for Registrants Common Equity and Related Stockholder Matters Stock Repurchases) is not subject to any such notification or approval requirements. Regulation of the Bank Generally As a national banking association, the Bank is subject to regulation, supervision and examination by the Comptroller, and is also a member of the Federal Reserve System, and as such, is subject to applicable provisions of the Federal Reserve Act and the regulations promulgated thereunder by the Board of Governors of the Federal Reserve System ("FRB"). Furthermore, the deposits of the Bank are insured by the FDIC to the maximum limits thereof. For this protection, the Bank pays a quarterly assessment to the FDIC and is subject to the rules and regulations of the FDIC pertaining to deposit insurance and other matters. The regulations of those agencies govern most aspects of the Bank's business, including the making of periodic reports by the Bank, and the Bank's activities relating to dividends, investments, loans, borrowings, capital requirements, certain check-clearing activities, branching, mergers and acquisitions, reserves against deposits, the issuance of securities and numerous other areas. The Bank is also subject to requirements and restrictions of various consumer laws and regulations, as well as, applicable provisions of California law, insofar as they do not conflict with, or are not preempted by, federal banking laws. Supervision, legal action and examination of the Bank by the regulatory agencies are generally intended to protect depositors and are not intended for the protection of shareholders. The earnings and growth of the Bank are largely dependent on its ability to maintain a favorable differential or "spread" between the yield on its interest-earning assets and the rate paid on its deposits and other interest-bearing liabilities. As a result, our performance is influenced by general economic conditions, both domestic and foreign, the monetary and fiscal policies of the federal government, and the policies of the regulatory agencies, particularly the FRB. The FRB implements national monetary policies (such as seeking to curb inflation and combat recession) by its open-market operations in U.S. Government securities, by adjusting the required level of reserves for financial institutions subject to its reserve requirements, and by varying the discount rate applicable to borrowings by banks which are members of the Federal Reserve System. The actions of the FRB in these areas influence the growth of bank loans, investments and deposits and also affect interest rates charged on loans and deposits. The nature and impact of any future changes in monetary policies cannot be predicted. 4 Capital Adequacy Requirements The Company and the Bank are subject to the regulations of the FRB and the Comptroller, respectively, governing capital adequacy. However, the Company is currently a small bank holding company under the FRBs guidelines, and thus qualifies for an exemption from the consolidated risk-based and leverage capital adequacy guidelines applicable to bank holding companies with assets of $500 million or more. Each of the federal regulators has established risk-based and leverage capital guidelines for the banks or bank holding companies it regulates, which set total capital requirements and define capital in terms of core capital elements, or Tier 1 capital; and supplemental capital elements, or Tier 2 capital. Tier 1 capital is generally defined as the sum of the core capital elements less goodwill and certain other deductions, notably the unrealized net gains or losses (after tax adjustments) on available for sale investment securities carried at fair market value. The following items are defined as core capital elements: (i) common shareholders equity; (ii) qualifying non-cumulative perpetual preferred stock and related surplus (and, in the case of holding companies, senior perpetual preferred stock issued to the U.S. Treasury Department pursuant to the Troubled Asset Relief Program); (iii) qualifying minority interests in consolidated subsidiaries and similar items; and (iv) qualifying trust preferred securities up to a specified limit. At December 31, 2008, 25% of the Companys Tier 1 capital consisted of trust preferred securities; however, no assurance can be given that trust preferred securities will continue to be treated as Tier 1 capital in the future. Tier 2 capital can include: (i) allowance for loan and lease losses (but not more than 1.25% of an institutions risk-weighted assets); (ii) perpetual preferred stock and related surplus not qualifying as core capital; (iii) hybrid capital instruments, perpetual debt and mandatory convertible debt instruments; and (iv) term subordinated debt and intermediate-term preferred stock and related surplus (but not more than 50% of Tier 1 capital). The maximum amount of Tier 2 capital that may be recognized for risk-based capital purposes is limited to 100% of Tier 1 capital, net of goodwill. The minimum required ratio of qualifying total capital to total risk-weighted assets is 8.0% (Total Risk-Based Capital Ratio), at least one-half of which must be in the form of Tier 1 capital, and the minimum required ratio of Tier 1 capital to total risk-weighted assets is 4.0% (Tier 1 Risk-Based Capital Ratio). Risk-based capital ratios are calculated to provide a measure of capital that reflects the degree of risk associated with a banking organizations operations for both transactions reported on the balance sheet as assets, and off balance sheet transactions, such as letters of credit and recourse arrangements, which are recorded as off-balance sheet items. Under risk-based capital guidelines, the nominal dollar amounts of assets and credit-equivalent amounts of off-balance sheet items are multiplied by one of several risk adjustment percentages, which range from 0% for assets with low credit risk, such as certain U.S. Treasury securities, to 100% for assets with relatively high credit risk, such as construction and land development loans. As of December 31, 2008 and 2007, the Banks Total Risk-Based Capital Ratios were 16.09% and 15.24%, respectively, and its Tier 1 Risk-Based Capital Ratios were 14.90% and 14.01%, respectively. As of December 31, 2008 and 2007, the consolidated Companys Total Risk-Based Capital Ratios were 16.48% and 15.72%, respectively, and its Tier 1 Risk-Based Capital Ratios were 13.57% and 12.67%, respectively. The risk-based capital requirements also take into account concentrations of credit involving collateral or loan type and the risks of non-traditional activities (those that have not customarily been part of the banking business). The regulations require institutions with high or inordinate levels of risk to operate with higher minimum capital standards, and authorize the regulators to review an institutions management of such risks in assessing an institutions capital adequacy. Additionally, the regulatory Statements of Policy on risk-based capital include exposure to interest rate risk as a factor that the regulators will consider in evaluating an institutions capital adequacy, although interest rate risk does not impact the calculation of the risk-based capital ratios. Interest rate risk is the exposure of a banks current and future earnings and equity capital to adverse movements in interest rates. While interest risk is inherent in a banks role as a financial intermediary, it introduces volatility to earnings and to the economic value of the bank. The Comptroller and the FRB also require financial institutions to maintain a leverage capital ratio designed to supplement risk-based capital guidelines. Banks and bank holding companies that have received the highest rating of the five categories used by regulators to rate banks and are not anticipating or experiencing any significant growth must maintain a ratio of Tier 1 capital (net of all intangibles) to adjusted total assets (Leverage Capital Ratio) of at least 3%. All other institutions are required to maintain a leverage ratio of at least 4% to 5%. Pursuant to federal regulations, banks must maintain capital levels commensurate with the level of risk to which they are exposed, including the volume and severity of problem loans, and federal regulators may set higher capital requirements when a banks particular circumstances warrant. The Banks Leverage Capital Ratios were 11.38% and 10.82% at December 31, 2008 and 2007, respectively. As of December 31, 2008 and 2007 the consolidated Companys Leverage Capital Ratios were 10.37% and 9.78%, respectively. Both the Bank and the Company were well capitalized at December 31, 2008 and 2007. 5 For more information on the Companys capital, see Part II, Item 7, Managements Discussion and Analysis of Financial Condition and Results of Operation  Capital Resources. Risk-based capital ratio requirements are discussed in greater detail in the following section. Prompt Corrective Action Provisions Federal law requires each federal banking agency to take prompt corrective action to resolve the problems of insured financial institutions, including but not limited to those that fall below one or more prescribed minimum capital ratios. The federal banking agencies have by regulation defined the following five capital categories: (1) "well capitalized" (Total Risk-Based Capital Ratio of 10%; Tier 1 Risk-Based Capital Ratio of 6%; and Leverage Ratio of 5%); (2) "adequately capitalized" (Total Risk-Based Capital Ratio of 8%; Tier 1 Risk-Based Capital Ratio of 4%; and Leverage Ratio of 4%) (or 3% if the institution receives the highest rating from its primary regulator); (3) "undercapitalized" (Total Risk-Based Capital Ratio of less than 8%; Tier 1 Risk-Based Capital Ratio of less than 4%; or Leverage Ratio of less than 4% or 3% if the institution receives the highest rating from its primary regulator); (4) "significantly undercapitalized" (Total Risk-Based Capital Ratio of less than 6%; Tier 1 Risk-Based Capital Ratio of less than 3%; or Leverage Ratio less than 3%); and (5) "critically undercapitalized" (tangible equity to total assets less than 2%). As of December 31, 2008 and 2007, the Bank was deemed well capitalized for regulatory capital purposes. A bank may be treated as though it were in the next lower capital category if after notice and the opportunity for a hearing, the appropriate federal agency finds an unsafe or unsound condition or practice so warrants, but no bank may be treated as "critically undercapitalized" unless its actual capital ratio warrants such treatment. At each successively lower capital category, an insured bank is subject to increased restrictions on its operations. For example, a bank is generally prohibited from paying management fees to any controlling persons or from making capital distributions if to do so would make the bank "undercapitalized." Asset growth and branching restrictions apply to undercapitalized banks, which are required to submit written capital restoration plans meeting specified requirements (including a guarantee by the parent holding company, if any). "Significantly undercapitalized" banks are subject to broad regulatory authority, including among other things, capital directives, forced mergers, restrictions on the rates of interest they may pay on deposits, restrictions on asset growth and activities, and prohibitions on paying bonuses or increasing compensation to senior executive officers without the approval of the appropriate federal banking agency. Even more severe restrictions apply to critically undercapitalized banks. Most importantly, except under limited circumstances, not later than 90 days after an insured bank becomes critically undercapitalized, the appropriate federal banking agency is required to appoint a conservator or receiver for the bank. In addition to measures taken under the prompt corrective action provisions, insured banks may be subject to potential actions by the federal regulators for unsafe or unsound practices in conducting their businesses or for violations of any law, rule, regulation or any condition imposed in writing by the agency or any written agreement with the agency. Enforcement actions may include the issuance of a memorandum of understanding, cease and desist orders, termination of insurance of deposits (in the case of a bank), the imposition of monetary civil penalties, the issuance of directives to increase capital, formal and informal agreements, or removal and prohibition orders against "institution-affiliated" parties. Safety and Soundness Standards The federal banking agencies have also adopted guidelines establishing safety and soundness standards for all insured depository institutions. Those guidelines relate to internal controls, information systems, internal audit systems, loan underwriting and documentation, compensation and interest rate exposure. In general, the standards are designed to assist the federal banking agencies in identifying and addressing problems at insured depository institutions before capital becomes impaired. If an institution fails to meet these standards, the appropriate federal banking agency may require the institution to submit a compliance plan and institute enforcement proceedings if an acceptable compliance plan is not submitted. The Emergency Economic Stabilization Act of 2008 and the Troubled Asset Relief Program In response to unprecedented market turmoil and the financial crises affecting the overall banking system and financial markets in the United States, the Emergency Economic Stabilization Act of 2008 (EESA) was enacted in October 2008. On February 17, 2009, the American Recovery and Reinvestment Act of 2009 (the Stimulus Bill) was enacted, which augmented certain provisions of the EESA and included a wide variety of programs intended to stimulate the economy and provide for extensive infrastructure, energy, health, and education needs. Under the EESA, the Treasury Department has authority, among other things, to purchase up to $700 billion in mortgage loans, mortgage-related securities and certain other 6 financial instruments, including debt and equity securities issued by financial institutions in the Troubled Asset Relief Program (the TARP). The purpose of the TARP is to restore confidence and stability to the U.S. banking system and to encourage financial institutions to increase their lending to customers and to each other. Pursuant to the EESA, the Treasury Department was initially authorized to use $350 billion for the TARP. Of this amount, the Treasury Department allocated $250 billion to the TARP Capital Purchase Program (see description below). On January 15, 2009, the second $350 billion of TARP monies was released to the Treasury Department. The TARP Capital Purchase Program was developed to purchase $250 billion in senior preferred stock from qualifying financial institutions, and was designed to strengthen the capital and liquidity positions of viable institutions and to encourage banks and thrifts to increase lending to creditworthy borrowers. The amount of the Treasury Departments preferred stock a particular qualifying financial could be approved to issue would be not less than 1% of risk-weighted assets and not more than the lesser of $25 billion or 3% of risk-weighted assets. The general terms of the TARP Capital Purchase Program include: · dividends on the Treasury Departments preferred stock at a rate of five percent for the first five years and nine percent thereafter; · common stock dividends cannot be increased for three years while the Treasury Department is an investor unless preferred stock is redeemed or consent from the Treasury is received; · the Treasury Department must consent to any buyback of other stock (common or other preferred); · the Treasury Departments preferred stock will have the right to elect two directors if dividends have not been paid for six periods; · the Treasury Departments preferred stock cannot be redeemed for three years unless the participating institution receives the approval of its applicable banking regulator and the Treasury Department, after demonstrating to those agencies that the participating institution is financially sound without the TARP proceeds; · the Treasury Department receives warrants equal to 15 percent of the Treasury Departments total investment in the participating institution; and · the participating institutions executives must agree to certain compensation restrictions, and restrictions on the amount of executive compensation that is tax deductible. The Stimulus Bill imposed additional executive compensation and corporate expenditure limits on all current and future TARP recipients. We did not elect to participate in the TARP Capital Purchase Program. The EESA also established a Temporary Liquidity Guarantee Program (TLGP) that gives the FDIC the ability to provide a guarantee for newly-issued senior unsecured debt and non-interest bearing transaction deposit accounts at eligible insured institutions. We have no current plans to participate in the senior unsecured debt of the TLGP. We are currently participating in the guarantee program for non-interest bearing transaction deposit accounts. For non-interest bearing transaction deposit accounts, a 10 basis point annual rate surcharge will be applied to deposit amounts in excess of $250,000. For purposes of this program, the following are considered non-interest-bearing transaction accounts: Traditional demand deposit checking accounts that allow for an unlimited number of deposits and withdrawals at any time; accounts commonly known as Interest on Lawyers Trust Accounts (IOLTAs) and functionally equivalent accounts; and certain Negotiable Order of Withdrawal (NOW) accounts with interest rates no higher than .50 percent. Deposit Insurance The Banks deposits are insured under the Federal Deposit Insurance Act, up to the maximum applicable limits by the Deposit Insurance Fund (DIF) of the FDIC and are subject to deposit insurance assessments to maintain the DIF Effective January 1, 2007 the FDIC adopted a new risk-based insurance assessment system designed to tie what banks pay for deposit insurance more closely to the risks they pose. The FDIC also adopted a new base schedule of rates that the FDIC 7 could adjust up or down, depending on the needs of the DIF, and set initial premiums for 2007 that ranged from 5 cents per $100 of domestic deposits in the lowest risk category to 43 cents per $100 of domestic deposits for banks in the highest risk category. The new assessment system resulted in annual assessments on the Banks deposits of 5 cents per $100 of domestic deposits. The Banks deposit insurance premiums for 2008 and 2007 were $48,236 and $48,013, respectively. As required by law, in October 2008, the FDIC adopted a restoration plan that would increase the reserve ratio to the 1.15% threshold within five years. As part of that plan, in December, 2008, the FDIC voted to increase risk-based assessment rates uniformly by seven cents, on an annual basis, for the first quarter of 2009 due to deteriorating financial conditions in the banking industry. The resulting new rates range from 12-14 basis points for Risk Category I institutions to 50 basis points for Risk Category IV institutions. The FDIC has further proposed that beginning April 1, 2009, the base assessment rates would range from 10-14 basis points for Risk Category I institutions to 45 basis points for Risk Category IV institutions, subject to adjustments as described in the next sentence. Changes to the risk-based assessment system would include increasing premiums for institutions that rely on excessive amounts of brokered deposits, including CDARS, increasing premiums for excessive use of secured liabilities, including Federal Home Loan Bank advances, lowering premiums for smaller institutions with very high capital levels, and adding financial ratios and debt issuer ratings to the premium calculations for banks with over $10 billion in assets, while providing a reduction for their unsecured debt. It is generally expected that rates will continue to increase in the near term due to the significant cost of bank failures beginning in the third quarter of 2008, and the increase in the number of troubled banks. The FDIC recently announced that, in view of the decrease in the deposit insurance funds reserves to $18.9 billion as of December 31, 2008, representing a reserve ratio of 0.40%, it will impose a special assessment in the second quarter of 2009 of 20 cents per $100 in domestic deposits. The FDIC subsequently announced that the special assessment is expected to be lowered by an additional 2 to 4 basis points by raising the fees it charges to guarantee debt under the Temporary Liquidity Guarantee Program in which the Company does not participate, and that this assessment could be lowered by an additional 10 basis points if Congress increases the FDIC's borrowing capacity with the Treasury Department to $100 billion. The FDIC also approved an increase in regular premium rates, which banks must continue to pay on top of the special assessment. The regular premium rates for most banks in the second quarter will now be between 12 and 16 basis points, compared to range of between 12 and 14 basis points which most banks currently pay. In addition, banks must pay an amount which fluctuates but is currently 0.285 cents per $100 of insured deposits per quarter, towards the retirement of the Financing Corporation bonds issued in the 1980s to assist in the recovery of the savings and loan industry. These assessments will continue until the Financing Corporation bonds mature in 2019. The enactment of the EESA (discussed above) temporarily raised the basic limit on federal deposit insurance coverage from $100,000 to $250,000 per depositor. The temporary increase in deposit insurance coverage became effective on October 3, 2008. EESA provides that the basic deposit insurance limit will return to $100,000 after December 31, 2009. In addition, pursuant to the guarantee program for non-interest bearing transaction deposit accounts under the TLGP in which the Bank has elected to participate, a 10 basis point annual rate surcharge will be applied to deposit amounts in excess of $250,000. Community Reinvestment Act The Bank is subject to certain requirements and reporting obligations under the Community Reinvestment Act (CRA). The CRA generally requires the federal banking agencies to evaluate the record of a financial institution in meeting the credit needs of its local communities, including low and moderate income neighborhoods. The CRA further requires the agencies to consider a financial institution's record of meeting its community credit needs when evaluating applications for, among other things, domestic branches, consummating mergers or acquisitions, or holding company formations. In measuring a bank's compliance with its CRA obligations, the regulators utilize a performance-based evaluation system which bases CRA ratings on the bank's actual lending service and investment performance, rather than on the extent to which the institution conducts needs assessments, documents community outreach activities or complies with other procedural requirements. In connection with its assessment of CRA performance, the FDIC assigns a rating of "outstanding," "satisfactory," "needs to improve" or "substantial noncompliance." The Bank was last examined for CRA compliance in May 2007, and received a "satisfactory" CRA Assessment Rating. Financial Modernization Act Effective March 11, 2000, the Gramm-Leach-Bliley Act, also known as the Financial Modernization Act, enabled full affiliations to occur among banks and securities firms, insurance companies, and other financial service providers, and enabled full affiliations to occur between such entities. This legislation permits bank holding companies that are well- 8 capitalized and well-managed and meet other conditions can elect to become financial holding companies. As financial holding companies, they and their subsidiaries are permitted to acquire or engage in activities that were not previously allowed by bank holding companies such as insurance underwriting, securities underwriting and distribution, travel agency activities, broad insurance agency activities, merchant banking and other activities that the Federal Reserve determines to be financial in nature or complementary to these activities. Financial holding companies continue to be subject to the overall oversight and supervision of the Federal Reserve, but the Financial Modernization Act applies the concept of functional regulation to the activities conducted by subsidiaries. For example, insurance activities would be subject to supervision and regulation by state insurance authorities. The Company has no current intention of becoming a financial holding company, but may do so at some point in the future if deemed appropriate in view of opportunities or circumstances at the time. Privacy and Data Security The Financial Modernization Act also imposed new requirements on financial institutions with respect to consumer privacy. The statute generally prohibits disclosure of consumer information to non-affiliated third parties unless the consumer has been given the opportunity to object and has not objected to such disclosure. Financial institutions are further required to disclose their privacy policies to consumers annually. Financial institutions, however, will be required to comply with state law if it is more protective of consumer privacy than the Financial Modernization Act. The statute also directed federal regulators, including the Federal Reserve and the FDIC, to prescribe standards for the security of consumer information. The Company and the Bank are subject to such standards, as well as standards for notifying consumers in the event of a security breach. Other Consumer Protection Laws and Regulations Activities of all insured banks are subject to a variety of statutes and regulations designed to protect consumers, such as including the Fair Credit Reporting Act, Equal Credit Opportunity Act, and Truth-in-Lending Act. Interest and other charges collected or contracted for by the Bank are also subject to state usury laws and certain other federal laws concerning interest rates. The Banks loan operations are also subject to federal laws and regulations applicable to credit transactions. Together, these laws and regulations include provisions that: · govern disclosures of credit terms to consumer borrowers; · require financial institutions to provide information to enable the public and public officials to determine whether a financial institution is fulfilling its obligation to help meet the housing needs of the community it serves; · prohibit discrimination on the basis of race, creed, or other prohibited factors in extending credit; · govern the use and provision of information to credit reporting agencies; and · govern the manner in which consumer debts may be collected by collection agencies. The Banks deposit operations are also subject to laws and regulations that: · impose a duty to maintain the confidentiality of consumer financial records and prescribe procedures for complying with administrative subpoenas of financial records; and · govern automatic deposits to and withdrawals from deposit accounts and customers rights and liabilities arising from the use of automated teller machines and other electronic banking services. Interstate Banking and Branching The Riegle-Neal Interstate Banking and Branching Efficiency Act of 1994 (the "Interstate Banking Act") regulates the interstate activities of banks and bank holding companies. Generally speaking, under the Interstate Banking Act, a bank holding company located in one state may lawfully acquire a bank located in any other state, subject to deposit-percentage, aging requirements and other restrictions. The Interstate Banking Act also generally provides that national and state-chartered banks may, subject to applicable state law, branch interstate through acquisitions of banks in other states. The Interstate Banking Act and related California laws have increased competition in the environment in which the Bank operates to the extent that out-of-state financial institutions directly or indirectly enter the Bank's market areas. It appears that the Interstate Banking Act has contributed to the accelerated consolidation of the banking industry. 9 USA Patriot Act of 2001 The USA Patriot Act of 2001 (Patriot Act) was enacted in October 2001 in response to the terrorist attacks in New York, Pennsylvania and Washington, D.C. on September 11, 2001. The Patriot Act was designed to strengthen U.S. law enforcement's and the intelligence communities' ability to work cohesively to combat terrorism on a variety of fronts. The impact of the Patriot Act on financial institutions of all kinds has been significant and wide ranging. The Patriot Act substantially enhanced existing anti-money laundering and financial transparency laws, and required appropriate regulatory authorities to adopt rules to promote cooperation among financial institutions, regulators, and law enforcement entities in identifying parties that may be involved in terrorism or money laundering. Under the Patriot Act, financial institutions are subject to prohibitions regarding specified financial transactions and account relationships, as well as enhanced due diligence and know your customer standards in their dealings with foreign financial institutions and foreign customers. For example, the enhanced due diligence policies, procedures, and controls generally require financial institutions to take reasonable steps to: · conduct enhanced scrutiny of account relationships to guard against money laundering and report any suspicious transactions; · ascertain the identity of the nominal and beneficial owners of, and the source of funds deposited into, each account as needed to guard against money laundering and report any suspicious transactions; · ascertain for any foreign bank, the shares of which are not publicly traded, the identity of the owners of the foreign bank, and the nature and extent of the ownership interest of each such owner; and · ascertain whether any foreign bank provides correspondent accounts to other foreign banks and, if so, the identity of those foreign banks and related due diligence information. The Patriot Act also requires all financial institutions to establish anti-money laundering programs, which must include, at a minimum: · the development of internal policies, procedures, and controls; · the designation of a compliance officer; · an ongoing employee training program; and · an independent audit function to test the programs. The Company has incorporated the requirements of the Patriot Act into its operating procedures, and while these requirements have resulted in an additional time burden, the financial impact on the Company is difficult to quantify. Sarbanes-Oxley Act of 2002 The Sarbanes-Oxley Act of 2002 (Sarbanes-Oxley) was enacted to increase corporate responsibility, provide for enhanced penalties for accounting and auditing improprieties at publicly traded companies, and protect investors by improving the accuracy and reliability of disclosures pursuant to the securities laws. Sarbanes-Oxley includes important new requirements for public companies in the areas of financial disclosure, corporate governance, and the independence, composition and responsibilities of audit committees. Among other things , Sarbanes-Oxley mandates chief executive and chief financial officer certifications of periodic financial reports, additional financial disclosures concerning off-balance sheet items, and speedier transaction reporting requirements for executive officers, directors and 10% shareholders. In addition, penalties for non-compliance with the Exchange Act were heightened. SEC rules promulgated pursuant to Sarbanes-Oxley impose obligations and restrictions on auditors and audit committees intended to enhance their independence from management, and include extensive additional disclosure, corporate governance and other related rules. Sarbanes-Oxley represents significant federal involvement in matters traditionally left to state regulatory systems, such as the regulation of the accounting profession, and to state corporate law, such as the relationship between a Board of Directors and management and between a Board of Directors and its committees. 10 The Company has not experienced any significant difficulties in complying with Sarbanes-Oxley. However, the Company has incurred and expects to continue to incur significant costs in the future in connection with compliance with Section 404 of Sarbanes-Oxley, which starting with the year ended December 31, 2007, requires management to undertake an assessment of the adequacy and effectiveness of our internal controls over financial reporting and will require our auditors to attest to, and report on, managements assessment and the operating effectiveness of these controls. The SEC has extended the compliance date for the auditor attestation requirements so that the Company will not be required to comply until its fiscal year ending December 31, 2009. Commercial Real Estate Lending Concentrations On December 2, 2006, the federal bank regulatory agencies released Guidance on Concentrations in Commercial Real Estate (CRE) Lending, Sound Risk Management Practices (the Guidance). The Guidance, which was issued in response to the agencies concern that rising CRE concentrations might expose institutions to unanticipated earnings and capital volatility in the event of adverse changes in the commercial real estate market, reinforces existing regulations and guidelines for real estate lending and loan portfolio management. Highlights of the Guidance include the following: · The agencies have observed that CRE concentrations have been rising over the past several years with small to mid-size institutions showing the most significant increase in CRE concentrations over the last decade. However, some institutions risk management practices are not evolving with their increasing CRE concentrations, and therefore, the Guidance reminds institutions that strong risk management practices and appropriate levels of capital are important elements of a sound CRE lending program. · The Guidance applies to national banks and state chartered banks and is also broadly applicable to bank holding companies. For purposes of the Guidance, CRE loans include loans for land development and construction, other land loans and loans secured by multifamily and nonfarm residential properties. The definition also extends to loans to real estate investment trusts and unsecured loans to developers if their performance is closely linked to the performance of the general CRE market. · The agencies recognize that banks serve a vital role in their communities by supplying credit for business and real estate development. Therefore, the Guidance is not intended to limit banks CRE lending. Instead, the Guidance encourages institutions to identify and monitor credit concentrations, establish internal concentration limits, and report all concentrations to management and the board of directors on a periodic basis. · The agencies recognized that different types of CRE lending present different levels of risk, and therefore, institutions are encouraged to segment their CRE portfolios to acknowledge these distinctions. However, the CRE portfolio should not be divided into multiple sections simply to avoid the appearance of risk concentration. · Institutions should address the following key elements in establishing a risk management framework for identifying, monitoring, and controlling CRE risk: (1) board of directors and management oversight; (2) portfolio management; (3) management information systems; (4) market analysis; (5) credit underwriting standards; (6) portfolio stress testing and sensitivity analysis; and (7) credit review function. · As part of the ongoing supervisory monitoring processes, the agencies will use certain criteria to identify institutions that are potentially exposed to significant CRE concentration risk. An institution that has experienced rapid growth in CRE lending, has notable exposure to a specific type of CRE, or is approaching or exceeds specified supervisory criteria may be identified for further supervisory analysis. The Company believes that the Guidance is applicable to it, as it has a concentration in CRE loans. The Company and its board of directors have discussed the Guidance and believe that that the Companys underwriting policy, management information systems, independent credit administration process and monthly monitoring of real estate loan concentrations will be sufficient to address the Guidance. Allowance for Loan and Lease Losses On December 13, 2006, the federal bank regulatory agencies released Interagency Policy Statement on the Allowance for Loan and Lease Losses (ALLL), which revised and replaced the banking agencies 1993 policy statement on the ALLL. The revised statement was issued to ensure consistency with generally accepted accounting principles (GAAP) and more recent supervisory guidance. The revised statement extends the applicability of the policy to credit unions. 11 Additionally, the agencies issued 16 FAQs to assist institutions in complying with both GAAP and ALLL supervisory guidance. Highlights of the revised statement include the following: · The revised statement emphasizes that the ALLL represents one of the most significant estimates in an institutions financial statements and regulatory reports and that an assessment of the appropriateness of the ALLL is critical to an institutions safety and soundness. · Each institution has a responsibility to develop, maintain, and document a comprehensive, systematic, and consistently applied process for determining the amounts of the ALLL. An institution must maintain an ALLL that is sufficient to cover estimated credit losses on individual impaired loans as well as estimated credit losses inherent in the remainder of the portfolio. · The revised statement updates the previous guidance on the following issues regarding ALLL: (1) responsibilities of the board of directors, management, and bank examiners; (2) factors to be considered in the estimation of ALLL; and (3) objectives and elements of an effective loan review system. The Company and its board of directors have discussed the revised statement and believe that the Companys ALLL methodology is comprehensive, systematic, and that it is consistently applied across the Company. The Company believes its management information systems, independent credit administration process, policies and procedures are sufficient to address the guidance. Other Pending and Proposed Legislation Other legislative and regulatory initiatives which could affect the Company, the Bank and the banking industry in general are pending, and additional initiatives may be proposed or introduced, before the U.S. Congress, the California legislature and other governmental bodies in the future. Such proposals, if enacted, may further alter the structure, regulation and competitive relationship among financial institutions, and may subject the Bank to increased regulation, disclosure and reporting requirements. In addition, the various banking regulatory agencies often adopt new rules and regulations to implement and enforce existing legislation. It cannot be predicted whether, or in what form, such legislation or regulations may be enacted or the extent to which the business of the Company or the Bank would be affected thereby. Item 1A. Risk Factors Statements and financial discussion and analysis by management contained throughout this report, that are not historical, are forward-looking statements made pursuant to the safe harbor provisions of the Private Securities Litigation Act of 1995. Forward-looking statements involve a number of risks and uncertainties. Facts that could cause actual results to differ materially from forward-looking statements herein include, without limitation, the factors set forth below. The risks and uncertainties described below are not all inclusive because additional risks and uncertainties not presently known to management or that management currently believes are immaterial also may impair the Companys business. If any of the events described in the following risk factors occur, our business, results of operations and financial condition could be materially adversely affected. In addition, the trading price of the Companys common stock could decline due to any of the events described in these risks. Our business has been and may continue to be adversely affected by volatile conditions in the financial markets and deteriorating economic conditions generally. The United States economy has been in a recession since December 2007. Negative developments in the latter half of 2007 and in 2008 in the financial services industry resulted in uncertainty in the financial markets in general and a related economic downturn, which have continued into 2009. Business activity across a wide range of industries and regions is greatly reduced and many local governments and businesses are in serious difficulty due to the lack of consumer spending and the lack of liquidity in the credit markets. Unemployment has increased significantly. Since mid-2007, and particularly during the second half of 2008, the financial services industry and the securities markets generally were materially and adversely affected by significant declines in the values of nearly all asset classes and by a serious lack of liquidity. This was initially triggered by declines in home prices and the values of subprime mortgages, but spread to all mortgage and real estate asset classes, to leveraged bank loans and to nearly all other asset classes, including equities. The global markets have been characterized by substantially increased volatility and short-selling and an overall loss 12 of investor confidence, initially in financial institutions but more recently in companies in a number of other industries and in the broader markets. Market conditions have also led to the failure or merger of a number of prominent financial institutions. Financial institution failures or near-failures have resulted in further systemic losses as a consequence of defaults on securities issued by them and defaults under contracts entered into with them as counterparties. Furthermore, declining asset values, defaults on mortgages and consumer loans, and the lack of market and investor confidence, as well as other factors, have all combined to increase credit default swap spreads, to cause rating agencies to lower credit ratings, and to otherwise increase the cost and decrease the availability of liquidity, despite very significant declines in rates on advances from the Federal Reserve and other government actions. Some banks and other lenders have suffered significant losses and have become reluctant to lend, even on a secured basis, due to the increased risk of default and the impact of declining asset values on the value of collateral. The foregoing has significantly weakened the strength and liquidity of some financial institutions worldwide. Beginning in the fall of 2008, the U.S. government, the Federal Reserve and other regulators took numerous steps to increase liquidity and to restore investor confidence, including investing approximately $250 billion in the equity of banking organizations, but asset values have continued to decline and access to liquidity continues to be very limited for some institutions. As a result of these financial and economic crises, many lending institutions, including our company, have experienced declines in the performance of their loans. Our total non-performing assets increased to $ 1.1 million or 2.1% of total gross loans and other real estate owned at December 31, 2008, compared to zero at December 31, 2007. Moreover, competition among depository institutions for deposits and quality loans has increased. In addition, the values of real estate collateral supporting many commercial loans and home mortgages have declined and may continue to decline. Financial institution stock prices have been negatively affected, and the ability of banks and bank holding companies to raise capital or borrow in the debt markets has become more difficult compared to recent years. As a result, there is the potential for new federal or state laws and regulations regarding lending and funding practices and liquidity standards, and bank regulatory agencies are expected to be very aggressive in responding to concerns and trends identified in examinations, including the expected issuance of many formal or informal enforcement actions or orders. While our recently concluded regulatory exam did not result in any such action or order, the impact of new legislation in response to those developments may restrict our business operations, including our ability to originate or sell loans, and may adversely impact our financial performance or stock price. In addition, further negative market developments may affect consumer confidence levels and may cause adverse changes in payment patterns, causing increased delinquencies and default rates, which could impact our charge-offs and provision for loan losses. A worsening of these conditions would likely exacerbate the already adverse impact on us and others in the financial services industry. The California economy, and economic conditions in the Inland Empire of Southern California where substantial majority of the Companys assets and deposits are generated, have been particularly hard hit, and the economic decline has been a major factor leading to the significant increase in the Companys non-performing assets and loan charge-offs. Overall, during the past year, the general business environment and local market conditions have had an adverse effect on our business, and there can be no assurance that the environment will improve in the near term. Until conditions improve, it is expected that our business, financial condition and results of operations will be adversely affected. Concentrations of real estate loans could subject the Company to increased risks in the event of a prolonged real estate recession or natural disaster. Our loan portfolio is heavily concentrated in real estate loans, particularly commercial real estate. At December 31, 2008, $37.8 million or 75.9% of our loan portfolio consisted of real estate loans, most of which are secured by real property in California. Of this amount, $33.8 million represented loans secured by commercial real estate, and $4.0 million represented loans secured by single family residences. Total non-performing assets increased to $ 1.1 million at December 31, 2008, compared to zero at December 31, 2007. This amount consisted of one nonperforming commercial loan secured by real estate in the amount of $412,000, and a $653,000 participation interest in a foreclosed property, or other real estate owned (OREO). Non-performing assets represented 2.1% and 0% of total gross loans and other real estate owned at December 31, 2008 and 2007, respectively. See Item 7, Managements Discussion and Analysis of Financial Condition and Results of Operations  Nonperforming Assets, for a detailed discussion of this increase. The Inland Empire residential real estate market experienced continued declining prices and increasing foreclosures during 2008. If residential real estate values slide further, and/or if this weakness flows over into commercial real estate, the Companys nonperforming assets could increase from current levels. Such an increase could have a material impact on our financial condition and results of operations, by reducing our income, increasing our expenses, and leaving less cash available for lending and other activities. As noted above, the primary collateral for many of our loans consists of commercial real estate properties, and continued deterioration in the real estate market in the areas the Company serves 13 would likely reduce the value of the collateral value for many of our loans and could negatively impact the repayment ability of many of our borrowers. It might also reduce further the amount of loans the Company makes to businesses in the construction and real estate industry, which could negatively impact our organic growth prospects. Similarly, the occurrence of a natural disaster like those California has experienced in the past, including earthquakes, brush fires, and flooding, could impair the value of the collateral we hold for real estate secured loans and negatively impact our results of operations. In addition, the banking regulators have begun to give commercial real estate or CRE loans greater scrutiny, due to perceived risks relating to the cyclical nature of the real estate market and the related risks for lenders with high concentrations of such loans. The regulators may require banks with higher levels of CRE loans to implement improved underwriting, internal controls, risk management policies and portfolio stress testing, and may possibly require higher levels of allowances for possible loan losses and capital levels as a result of CRE lending growth and exposures. See Regulation and Supervision  Commercial Real Estate Lending Concentrations above. The Companys business has been, and may continue to be, affected by a significant concentration of deposits within one industry, and a significant portion of such deposits are controlled by related parties. As of December 31, 2008 and 2007, deposits from escrow companies represented 16.1% and 20.7% of the Companys total deposits, respectively. Four escrow companies accounted for 11.7% of total deposits at December 31, 2008. Further, approximately 62.6% of all deposits from escrow companies at December 31, 2008, representing 10.0% of total deposits at that date, were from escrow companies affiliated with certain directors of the Company. During 2007 and 2008, the escrow industry suffered a downturn, due to a decrease in purchases and sales of real property, and it is anticipated that the difficulties in the real estate industry may continue for some time. The deposits from escrow companies in the Company decreased from $14.5 million at December 31, 2007 to $11.4 million at December 31, 2008, while total deposits decreased by $0.6 million during that same time period. A further reduction in escrow deposits could have an adverse effect on the Companys financial condition and earnings, although the decrease in the percentage of escrow deposits as a percentage of the total has reduced this future risk to some extent. See also Notes 11 and 17 to the consolidated financial statements in Item 8 herein. The Companys earnings are subject to interest rate risk, especially if rates fall. Banking companies' earnings depend largely on the relationship between the cost of funds, primarily deposits and borrowings, and the yield on earning assets, such as loans and investment securities. This relationship, known as the interest rate spread, is subject to fluctuation and is affected by the monetary policies of the FRB, the international interest rate environment, as well as by economic, regulatory and competitive factors which influence interest rates, the volume and mix of interest-earning assets and interest-bearing liabilities, and the level of nonperforming assets. Many of these factors are beyond our control. Fluctuations in interest rates affect the demand of customers for our products and services. We are subject to interest rate risk to the degree that our interest-bearing liabilities reprice or mature more slowly or more rapidly or on a different basis than our interest-earning assets. Given our current volume and mix of interest-bearing liabilities and interest-earning assets, our interest rate spread could be expected to increase during times of rising interest rates and, conversely, to decline during times of falling interest rates. Therefore, significant fluctuations in interest rates may have an adverse or a positive effect on our results of operations. See Item 7, Managements Discussion and Analysis of Financial Condition and Results of Operations  Interest Rate Risk Management. The Company may not be able to continue to attract and retain banking customers at current levels, and our efforts to compete may reduce our profitability. Competition in the banking industry in the markets we serve may limit our ability to continue to attract and retain banking customers. The banking business in our current and intended future market areas is highly competitive with respect to virtually all products and services. In California generally, and in our service areas specifically, branches of major banks dominate the commercial banking industry. Such banks have substantially greater lending limits than we have, offer certain services we cannot offer directly, and often operate with economies of scale that result in lower operating costs than ours on a per loan or per asset basis. We also compete with numerous financial and quasi-financial institutions for deposits and loans, including providers of financial services over the Internet. Technology and other changes are allowing parties to complete financial transactions that historically have involved banks through alternative methods. For example, consumers can now maintain funds that would have historically been held as bank deposits in brokerage accounts or mutual funds. Consumers can also complete transactions such as paying bills and/or transferring funds directly without the assistance of banks. The process of eliminating banks as intermediaries, known as disintermediation, could result in the loss of fee income, as well as the loss of customer deposits and the related income generated from those deposits. The loss of these revenue streams and the lower cost deposits as a source of funds could have a material adverse effect on our financial condition and results of operations. In addition, with recent increased concerns about bank failures, customers increasingly are concerned about the extent to which their deposits are insured by the FDIC. Customers may withdraw deposits in an effort to ensure that the amount they 14 have on deposit with their bank is fully insured. Decreases in deposits may adversely affect our funding costs and net income. Ultimately, competition can and does increase our cost of funds and drive down our net interest margin, thereby reducing profitability. It can also make it more difficult for us to continue to increase the size of our loan portfolio and deposit base, and could cause us to need to rely more heavily on borrowings, which are generally more expensive than deposits, as a source of funds in the future. See Item 1, Business  Competition. If we are not able to successfully keep pace with technological changes affecting the industry, our business could be hurt. The financial services industry is constantly undergoing rapid technological change with frequent introductions of new technology-driven products and services. The effective use of technology increases efficiency and enables financial institutions to better service clients and reduce costs. Our future success depends, in part, upon our ability to address the needs of our clients by using technology to provide products and services that will satisfy client demands, as well as create additional efficiencies within our operations. Many of our competitors have substantially greater resources to invest in technological improvements. We may not be able to effectively implement new technology-driven products and services or be successful in marketing these products and services to our clients. Failure to successfully keep pace with technological change affecting the financial services industry could have a material adverse impact on our business and, in turn, on our financial condition and results of operations. If the Emergency Economic Stabilization Act of 2008 and other recently enacted government programs do not help stabilize the U.S. financial system, our operations could be adversely affected. The Emergency Economic Stabilization Act of 2008 (as augmented by the Stimulus Bill) was intended to stabilize and provide liquidity to the U.S. financial markets. The U.S. Treasury and banking regulators are implementing a number of programs under this legislation and otherwise to address capital and liquidity issues in the banking system, including the TARP Capital Purchase Program. In addition, other regulators have taken steps to attempt to stabilize and add liquidity to the financial markets, such as the FDIC Temporary Liquidity Guarantee Program ("TLG Program"). We did not elect to participate in the TARP Capital Purchase Program. It cannot currently be predicted what impact the EESA and other programs will have on the financial markets, including the extreme levels of volatility and limited credit availability currently being experienced. The failure of the EESA and other programs to stabilize the financial markets and a continuation or worsening of current financial market conditions could materially and adversely affect our business, financial condition, results of operations, access to credit, or the trading price of our common stock. The EESA is relatively new legislation and, as such, is subject to change and evolving interpretation. This is particularly true given the change in administration that occurred on January 20, 2009. As a result, it is impossible to predict the effects that such changes will have on the effectiveness of the EESA or on our business, financial condition or results of operations. Our expenses will increase as a result of increases in FDIC insurance premiums. Under the Federal Deposit Insurance Act, the FDIC, absent extraordinary circumstances, must establish and implement a plan to restore the deposit insurance reserve ratio to 1.15% of insured deposits, over a five-year period, at any time that the reserve ratio falls below 1.15% . Recent bank failures coupled with deteriorating economic conditions have significantly reduced the deposit insurance funds reserve ratio, which fell to 1.01% as of June 30, 2008, 18 basis points below the reserve ratio as of March 31, 2008. The FDIC expects a higher rate of insured institution failures in the next few years, which may result in a continued decline in the reserve ratio. As a result of this reduced reserve ratio, on October 7, 2008, the FDIC released a five-year recapitalization plan and a proposal to raise premiums to recapitalize the fund. In order to implement the restoration plan, the FDIC proposed to change both its risk-based assessment system and its base assessment rates. Assessment rates would increase by seven basis points across the range of risk weightings. In December 2008, the FDIC adopted its rule, uniformly increasing the risk-based assessment rates by seven basis points, annually, resulting in a range of risk-based assessment of 12 basis points to 50 basis points. Changes to the risk-based assessment system would include increasing premiums for institutions that rely on excessive amounts of brokered deposits, increasing premiums for excessive use of secured liabilities, and lowering premiums for smaller institutions with very high capital levels. As a member institution of the FDIC, the Bank is required to pay quarterly deposit insurance premium assessments to the FDIC. The Banks deposit insurance premiums for 2008 and 2007 were $48,236 and $48,013, respectively. Due to the continued failures of unaffiliated FDIC insured depository institutions, it is expected that the Banks FDIC deposit insurance premiums will continue to increase in the future, perhaps significantly, thereby adversely impacting our future earnings. 15 The FDIC recently announced that, in view of the decrease in the deposit insurance funds reserves to $18.9 billion as of December 31, 2008, representing a reserve ratio of 0.40%, it will impose a special assessment in the second quarter of 2009 of 20 cents per $100 in domestic deposits. The FDIC subsequently announced that the special assessment is expected to be lowered by an additional 2 to 4 basis points by raising the fees it charges to guarantee debt under the Temporary Liquidity Guarantee Program in which the Company does not participate, and that this assessment could be lowered by an additional 10 basis points if Congress increases the FDIC's borrowing capacity with the Treasury Department to $100 billion. The FDIC also approved an increase in regular premium rates, which banks must continue to pay on top of the special assessment. The regular premium rates for most banks in the second quarter will now be between 12 and 16 basis points, compared to range of between 12 and 14 basis points which most banks currently pay. We may be adversely affected by the soundness of other financial institutions. Our ability to engage in routine funding transactions could be adversely affected by the actions and commercial soundness of other financial institutions. Financial services institutions are interrelated as a result of trading, clearing, counterparty, or other relationships. We have exposure to many different industries and counterparties, and routinely execute transactions with counterparties in the financial services industry, including commercial banks, brokers and dealers, investment banks, and other institutional clients. Many of these transactions expose us to credit risk in the event of a default by a counterparty or client. In addition, our credit risk may be exacerbated when the collateral held by us cannot be realized upon or is liquidated at prices not sufficient to recover the full amount of the credit or derivative exposure due to us. Any such losses could adversely affect our business, financial condition or results of operations. If our information systems were to experience a system failure or a breach in our network security, our business and reputation could suffer. We rely heavily on communications and information systems to conduct our business. The computer systems and network infrastructure we use could be vulnerable to unforeseen problems. Our operations are dependent upon our ability to protect our computer equipment against damage from fire, power loss, telecommunications failure or a similar catastrophic event. In addition, we must be able to protect our computer systems and network infrastructure against physical damage, security breaches and service disruption caused by the Internet or other users. Such computer break-ins and other disruptions would jeopardize the security of information stored in and transmitted through our computer systems and network infrastructure. We have policies and procedures designed to prevent or limit the effect of the failure, interruption or security breach of our information systems and with the help of third-party service providers, will continue to implement security technology and monitor and update operational procedures to prevent such damage. However, if such failures, interruptions or security breaches were to occur, they could result in damage to our reputation, a loss of customer business, increased regulatory scrutiny, or possible exposure to financial liability, any of which could have a material adverse effect on our financial condition and results of operations. There is a limited public market for the Companys stock, so shareholders may be unable to sell their shares at the times and in the amounts they desire. The Companys stock is not listed on any national or regional exchange or on the National Association of Securities Dealers Automated Quotation System ("NASDAQ"), although the stock is quoted for trading on the Over-the-Counter (OTC) Bulletin Board. While the Companys common stock is not subject to any specific restrictions on transfer, shareholders may have difficulty selling their shares of common stock at the times and in the amounts they desire. The Company does not expect to pay cash dividends in the foreseeable future. The Company presently intends to continue to follow a policy of retaining earnings, if any, for the purpose of increasing the net worth and reserves of the Company. Accordingly, it is anticipated that no cash dividends will be declared for the foreseeable future. The Company is a legal entity separate and distinct from its banking subsidiary. Substantially all of the Companys revenue and cash flow, including funds available for the payment of dividends and other operating expenses, is dependent upon the payment of dividends to the Company by the Bank. Dividends payable to the Company by the Bank are restricted under federal laws and regulation. See Item 5, Market for Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities. The Company may experience loan losses in excess of its allowance for loan losses . The Company maintains an allowance for loan losses at a level, which Management believes is adequate to absorb any inherent losses in the loan portfolio. However, changes in economic, operating and other conditions, including changes in interest rates that are beyond our control, may cause our actual loan losses to exceed the current allowance estimates. If the actual loan losses exceed the amount provided for, it will negatively impact the Companys earnings. In addition, the Comptroller, as part of its supervisory functions, periodically reviews the Companys allowance for loan losses. Such agency may require the Company to increase the provision for loan losses or to recognize further loan losses, based upon its judgments, which may be different 16 from those of management. Any increase in the allowance required by the Comptroller could also negatively impact the Company. The Company depends on its executive officers and key personnel to implement its business strategy and could be harmed by the loss of their services. The Companys future success depends in large part upon the continuing contributions of its key management personnel. If the Company loses the services of one or more key personnel within a short period of time, it could be adversely affected. The Companys future success is also dependent upon its continuing ability to attract and retain other highly qualified personnel. Competition for such employees among financial institutions in California is intense. The Companys inability to attract and retain additional key officers could adversely affect the Company. The Company can provide no assurance that the Company will be able to retain any of its key officers and employees or attract and retain qualified personnel in the future. The Bank has one employment contract with its President, Dann H. Bowman, that provides for, among other things, severance payments if the employment arrangement is terminated without cause. Item 1B. Unresolved Staff Comments Not Applicable Item 2. Description of Properties The Company's main office and administrative headquarters are located at 14345 Pipeline Avenue, Chino, California. The Company leases these premises pursuant to a lease which within an initial term which expired on June 30, 2005, and the Company exercised its one renewal option for an additional five-year term. Current rent expense under the lease is $7,047 per month, with annual rental increases based on the increase in the consumer price index for the Los Angeles/Orange County areas, not to exceed 3% in any year. The Company's main office consists of approximately 7,000 square feet of interior floor space in a single-story 13,000 square foot commercial office building. The office has a vault, teller windows, customer parking and one automated teller machine located on the exterior of the building. On January 5, 2006 the Bank opened its second branch facility at 1551 S. Grove Avenue, Ontario, California. The initial land purchase was finalized in June 2005 for $639,150 and construction of the 6,390 square foot Bank premises was completed in late 2005. The final cost of construction and equipment totaled $1,287,208. This single story building has a vault, teller windows, customer parking and one automated teller machine located on the exterior of the building. In the opinion of Management, the Banks properties are adequately covered by insurance. Item 3. Legal Proceedings The Bank is not a party to any legal proceedings and no such proceedings are known to be contemplated. Item 4. Submission of Matters to Vote of Security Holders Not applicable. 17 PART II Item 5. Market for Common Equity, Related Stockholder Matters, and Issuer Purchases of Equity Securities Trading History To date, there has been only a very limited market for the Companys common stock, and although the stock is not subject to any specific restrictions on transfer, there can be no assurance that a more active trading market will develop in the future, or if developed, that it will be maintained. The Companys common stock is quoted for trading on the OTC Bulletin Board under the symbol CCBC. Management is aware of the following securities dealers, which actively make a market in the Companys common stock: The Stone & Youngberg LLC, Big Bear Lake, California; and Wedbush Morgan Securities, Portland Oregon (the Securities Dealers). The information in the table below indicates the high and low bid and asked quotations and approximate volume of trading for the common stock for the years ended December 31, 2008 and 2007, and is based upon information provided by the securities dealers. These quotations reflect inter-dealer prices, without retail mark-up, mark-down, or commission, and do not reflect the actual transactions and do not include nominal amounts traded directly by shareholders or through dealers other than the Securities Dealers. Quotations for the Companys Approximate Common Stock 1 Trading Volume 2 High Low Year Ended December 31, 2008 Fourth Quarter $ 16.50 $ 9.00 26,058 Third Quarter $ 17.00 $ 16.00 3,559 Second Quarter. $ 22.00 $ 17.00 7,109 First Quarter $ 24.75 $ 20.50 18,066 Year Ended December 31, 2007 Fourth Quarter $ 26.00 $ 24.00 21,144 Third Quarter $ 26.50 $ 24.00 8,772 Second Quarter. $ 25.00 $ 21.00 22,593 First Quarter $ 23.00 $ 20.00 32,007 Holders As of March 18, 2009 there were approximately 409 shareholders of record of the common stock. Dividends The Companys ability to declare dividends, as a bank holding company that currently has no significant assets other than its equity interest in the Bank, depends primarily upon dividends it receives from the Bank. The Bank's dividend practices in turn depend upon legal restrictions, the Bank's earnings, financial position, current and anticipated capital requirements, and other factors deemed relevant by the Bank's Board of Directors at that time. Shareholders are entitled to receive dividends only when and if declared by the Companys Board of Directors. Prior to the holding company reorganization effective July 1, 2006, the Bank had not paid any cash dividends. The Company has not paid 1 Inasmuch as the Company did not acquire the outstanding shares of the Bank until July 1, 2006, the information contained herein for part of 2006 is for the Bank's stock. As of the effective date of the holding company reorganization (July 1, 2006), each outstanding share of common stock of the Bank was converted into one outstanding share of common stock of the Company. 2 The trading volume does not include purchases performed privately under the stock repurchase plan during 2007 and 2008, which were 84,816 and 4,480 shares, respectively. 18 any cash dividends since July 1, 2006, and does not intend to pay any cash dividends in the foreseeable future. To the extent that the Company receives cash dividends from the Bank, the Company presently uses those funds, primarily, to service the debt (Trups). No assurance can be given that the Companys earnings will permit the payment of dividends of any kind in the future. The Banks ability to pay cash dividends to the Company is also subject to certain legal limitations under federal laws and regulations. No national bank may, pursuant to 12 U.S.C. Section 56, pay dividends from its capital; all dividends must be paid out of net profits then on hand, after deducting for expenses including losses and bad debts. The payment of dividends out of net profits of a national bank is further limited by 12 U.S.C. Section 60(a) which prohibits a bank from declaring a dividend on its shares of common stock until the surplus fund equals the amount of capital stock, or if the surplus fund does not equal the amount of capital stock, until one-tenth of the Bank's net profits of the preceding half-year in the case of quarterly or semiannual dividends, or the preceding two consecutive half-year periods are transferred to the surplus fund before each dividend is declared. Pursuant to 12 U.S.C. Section 60(b), the approval of the Comptroller shall be required if the total of all dividends declared by the Bank in any calendar year shall exceed the total of its net profits for that year combined with its net profits for the two preceding years, less any required transfers to surplus or a fund for the retirement of any preferred stock. The Comptroller has adopted guidelines, which set forth factors which are to be considered by a national bank in determining the payment of dividends. A national bank, in assessing the payment of dividends, is to evaluate the bank's capital position, its maintenance of an adequate allowance for loan losses, and the need to review or develop a comprehensive capital plan, complete with financial projections, budgets and dividend guidelines. Therefore, the payment of dividends by the Bank is also governed by the Bank's ability to maintain minimum required capital levels and an adequate allowance for loan and lease losses. Additionally, pursuant to 12 U.S.C. Section 1818(b), the Comptroller may prohibit the payment of any dividend which would constitute an unsafe and unsound banking practice. The Companys ability to pay dividends is also limited by state corporation law. The California General Corporation Law allows a California corporation to pay dividends if the companys retained earnings equal at least the amount of the proposed dividend. If the company does not have sufficient retained earnings available for the proposed dividend, it may still pay a dividend to its shareholders if immediately after the dividend the sum of the company's assets (exclusive of goodwill and deferred charges) would be at least equal to 125% of its liabilities (not including deferred taxes, deferred income and other deferred liabilities) and the current assets of the company would be at least equal to its current liabilities, or, if the average of its earnings before taxes on income and before interest expense for the two preceding fiscal years was less than the average of its interest expense for the two preceding fiscal years, at least equal to 125% of its current liabilities. In addition, during any period in which it has deferred payment of interest otherwise due and payable on its subordinated debt securities, the Company may not make any dividends or distributions with respect to its capital stock (see Note 10 to the consolidated Financial Statements in Item 8). Stock Repurchases On October 19, 2006, the Board of Directors approved a stock repurchase program pursuant to which the Company may purchase up to $3.0 million in its common stock in open market transactions or in privately negotiated transactions. The repurchase program was initially approved for a period of up to 12 months and was extended to October 31, 2008, when it expired. The Board of Directors also authorized an additional $100,000 for stock repurchase under the Companys stock repurchase plan since it was originally approved. As anticipated and announced at the inception of the plan, certain non-employee directors have sold a significant amount of the Companys stock in the repurchase program. On February 19, 2009 the Board of Directors authorized a Repurchase Program for up to $200,000 commencing February 20, 2009 to expire February 19, 2010. Since the commencement of the Repurchase Program the Company has acquired and retired 141,601 of its shares at a weighted average price of $21.89 per share. The Repurchase Program is designed to improve the Company's return on equity and earnings per share, and to provide an additional outlet for shareholders interested in selling their shares. Repurchases pursuant to the program are made at the prevailing market prices from time to time in open market transactions or in privately negotiated transactions. The timing of the purchases and the number of shares to be repurchased at any given time will depend on market conditions and SEC regulations. 19 In 2007 and 2008 the Company repurchased 115,362 shares. The following table provides information concerning the Companys repurchases of its common stock during 2008: 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Average per share price $ 22.27 $ - $ - $ - Number of shares purchased as part of publicly announced plan or program 4,480 0 0 0 Cumulative shares repurchased under program 141,601 141,601 141,601 141,601 Maximum number of shares remaining for (or approximate dollar value) purchase under a plan or program $ 242 $ 242 $ 242 $ 242 1 On February 26, 2007, pursuant to the repurchase plan, the Company repurchased 75,020 shares of its common stock from Mr. Gregg Gibson, an affiliate of the Company and its subsidiary, Chino Commercial Bank, N.A., in a private transaction within the publicly announced program. The aggregate purchase price of the transaction was $1,650,440, or $22.00 per share. Further details are contained in the Companys Form 8-K filed with the SEC concerning the transaction on March 2, 2007. As these shares were repurchased in a private transaction, the shares are not included in the trading table which appears above under Trading History. Equity Compensation Plan Information The following table provides information as of December 31, 2008, with respect to options outstanding and available under the Companys 2000 Stock Option Plan, which is the Companys only equity compensation plan other than an employee benefit plan meeting the qualification requirements of Section 401(a) of the Internal Revenue Code. Number of Securities to be Weighted-Average Number of Securities Issued Upon Exercise of Exercise Price of Remaining Available for Plan Category Outstanding Options Outstanding Options Future Issuance Equity compensation plans 104,821 $ 108,405 approved by security holders. Item 6. Selected Financial Data The following table presents selected historical financial information concerning the Company 2 , which should be read in conjunction with the Companys audited financial statements, including the related notes and Managements Discussion and Analysis of Financial Condition and Results of Operations, included elsewhere herein. The selected financial data as of December 31, 2008 and 2007, and for each of the years in the three year period ended December 31, 2008, is derived from the Companys audited financial statements and related notes which are included in this Annual Report. The selected financial data for prior years is derived from the Companys audited financial statements which are not included in this Annual Report. All share and per share information set forth herein has been adjusted to reflect the three-for-two stock split declared for shareholders of record as of May 20, 2004. Statistical information set forth below is generally based upon average daily balances. 2 Inasmuch as Chino Commercial Bancorp did not acquire the outstanding shares of the Bank until July 1, 2006, the financial information contained throughout this Annual Report for 2005 and earlier, is for the Bank only. 20 Selected Financial Date As of and For the Years Ended December 31, (Dollars in Thousands, except per share data) Selected Balance Sheet Data: Total assets $ 83,393 $ 79,949 $ 90,475 $ 91,332 $ 77,086 Investment securities held to maturity 3,167 3,873 4,784 5,851 4,801 Investment securities available for sale 8,792 7,339 11,839 16,311 15,563 Loans receivable, net 1 48,986 52,374 51,021 41,807 34,397 Deposits 70,998 70,397 79,454 84,022 70,741 Non-interest bearing deposits 32,601 42,271 53,845 62,611 56,112 FHLB advances 2,400     Subordinated notes payable to subsidiary trust 3,093 3,093 3,093   Stockholders equity 6,181 5,886 7,453 6,694 5,901 Selected Operating Data: Interest income 4,399 5,146 5,086 4,235 3,065 Interest expense 973 976 512 260 172 Net interest income 3,426 4,170 4,574 3,975 2,893 Provision for loan losses 472 179 72 137 78 Net interest income after provision for loan losses 2,954 3,991 4,503 3,838 2,815 Non-interest income 1,093 935 704 579 579 Non-interest expense 3,574 3,714 3,570 2,965 2,477 Income tax expense 164 469 627 567 336 Net income $ 309 $ 743 $ 1,010 $ 885 $ 581 Share Data: Basic income per share $ 0.44 $ 1.02 $ 1.23 $ 1.08 $ 0.71 Diluted income per share $ 0.41 $ 0.94 $ 1.14 $ 1.00 $ 0.66 Weighted average common shares outstanding: Basic 700,349 727,894 821,996 818,453 818,453 Diluted 750,115 788,842 883,736 884,212 883,672 Performance Ratios: 2 Return on average assets 0.40 % 0.88 % 1.14 % 1.05 % 0.82 % Return on average equity 5.32 % 12.68 % 13.91 % 14.03 % 10.26 % Equity to total assets at the end of the period 7.41 % 7.36 % 8.24 % 7.33 % 7.66 % Net interest spread 3 3.58 % 3.74 % 4.40 % 4.04 % 3.49 % Net interest margin 4 5.02 % 5.53 % 5.78 % 5.13 % 4.48 % Average interest-earning assets to average interest-bearing liabilities 200.89 % 235.81 % 314.74 % 425.45 % 473.56 % Net loans to deposits at year end 69.00 % 74.40 % 65.16 % 50.58 % 49.37 % Core efficiency ratio 5 79.09 % 72.75 % 67.64 % 65.11 % 71.33 % Non-interest expense to average assets 4.62 % 4.62 % 4.01 % 3.51 % 3.50 % 21 Selected Financial Data (continued) As of and For the Years Ended December 31, (Dollars in Thousands, except per share data) Regulatory Capital Ratios: 2 Average equity to average assets 7.13 % 6.96 % 8.16 % 7.46 % 8.00 % Leverage capital 10.37 % 9.78 % 11.19 % 7.54 % 8.36 % Tier I risk-based 13.57 % 12.67 % 16.09 % 12.14 % 13.80 % Risk-based capital 16.48 % 15.72 % 18.08 % 13.21 % 14.81 % Asset Quality Ratios: 2, 6 Allowance for loan losses as a percent of gross loans receivable 1 1.41 % 1.36 % 1.19 % 1.28 % 1.17 % Net charge-offs to average loans held for investment 0.96 % 0.14 % n/a n/a n/a Non-performing loans to total loans held for investment 0.83 % n/a n/a n/a n/a 1 The allowance for loan losses at December 31, 2008, 2007, 2006, 2005, and 2004 were $702,409, $725,221, $615,808, $544,140, and $407,046, respectively. 2 Asset quality ratios and regulatory capital ratios are end of period ratios. Performance ratios are based on average daily balances during the periods indicated. 3 Net interest spread represents the difference between the weighted average yield on interest-earning assets and the weighted average cost of interest-bearing liabilities. 4 Net interest margin represents net interest income as a percent of interest-bearing assets. 5 Core efficiency ratio represents non-interest expense as a percent of net interest income plus core non-interest income. Core non-interest income excludes gains on the sale of investment securities. 6 For definitions and further information relating to the Banks regulatory capital requirements (see Regulation and Supervision Capital Adequacy Requirements). Item 7. Managements Discussion and Analysis of Financial Condition and Results of Operation This discussion presents Managements analysis of the financial condition and results of operations of the Company as of and for each of the years in the three year period ended December 31, 2008. The discussion should be read in conjunction with the consolidated Financial Statements of the Company and the Notes related thereto presented elsewhere in this Form 10-K Annual Report. Statements Regarding Forward-Looking Information Except for historical information contained herein, the matters discussed or incorporated by reference in this report contain forward-looking statements within the meaning of Section 17A of the Securities Act of 1933, as amended (the Securities Act), and Section 21E of the Securities Exchange Act of 1937 (the Exchange Act), that involve substantial risks and uncertainties. When used in this report, or in the documents incorporated by reference herein, the words anticipate, believe, estimate, may, intend, expect, and similar expressions identify certain of such forward-looking statements. Actual results of Chino Commercial Bancorp could differ materially from such forward-looking statements contained herein. Factors that could cause future results to vary from current expectations include, but are not limited to, the following: changes in economic conditions (both generally and more specifically in the markets in which the Company operates); changes in interest rates, deposit flows, loan demand, real estate values and competition; changes in accounting principles, policies or guidelines and in government legislation and regulation (which change from time to time and over which the Company has no control); other factors affecting the Companys operations, markets, products and services; and other risks detailed in this Form 10-K and in the Companys other reports filed with the SEC pursuant to the rules and regulations of the SEC Readers 22 are cautioned not to place undue reliance on these forward-looking statements, which reflect managements analysis only as of the date hereof. The Company undertakes no obligation to publicly revise these forward-looking statements to reflect events or circumstances that arise after the date thereof. Risk factors that could cause actual results to differ materially from those in forward-looking statements include but are not limited to those outlined previously in Item 1A  Risk Factors. Critical Accounting Policies The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make a number of judgments, estimates and assumptions that affect the reported amount of assets, liabilities, income and expenses in the Companys financial statements and accompanying notes. Management believes that the judgments, estimates and assumptions used in preparation of the Companys financial statements are appropriate given the factual circumstances as of December 31, 2008. Various elements of the Companys accounting policies, by their nature, are inherently subject to estimation techniques, valuation assumptions and other subjective assessments. Critical accounting policies are those that involve the most complex and subjective decisions and assessments and have the greatest potential impact on the Companys results of operation. In particular, management has identified one accounting policy that, due to judgments, estimates and assumptions inherent in this policy, and the sensitivity of the Companys financial statements to those judgments, estimates and assumptions, are critical to an understanding of the Companys financial statements. This policy relates to the methodology that determines the allowance for loan losses. Management has discussed the development and selection of this critical accounting policy with the Audit Committee of the Board of Directors. Although Management believes the level of the allowance at December 31, 2008 was adequate to absorb losses inherent in the loan portfolio, a decline in the regional economy may result in increasing losses that cannot reasonably be predicted at this time. For further information regarding the allowance for loan losses see Comparison of Financial Condition at December 31, 2008 and December 31, 2007Allowance for Loan Losses, and Note 2 to the Companys audited financial statements included under Item 8  Financial Statements. Recently Issued Accounting Standards Refer to Note 2 to the Financial Statements  Summary of Significant Accounting Policies  Recent Accounting Pronouncements for discussion of the recently issued accounting standards. Summary of Performance For the year ended December 31, 2008, the Company recorded net income of $308,948 compared with $742,609 for the year ended December 31, 2007, a decline of 58.4% . Net income in 2007 was $266,946 lower than 2006 net earnings of $1,009,555. Net income per basic share was $0.44 for 2008, as compared to $1.02 in 2007 and $1.23 in 2006. The Companys Return on Average Equity was 5.32% and Return on Average Assets was 0.40% in 2008, compared 13.14% and 0.88%, respectively for 2007, and 13.91% and 1.14%, respectively in 2006. The following are factors impacting the Companys results of operations in recent years: · The loan loss provision was $292,177 higher in 2008 than in 2007, an increase of 162.8%, and was $107,752 higher in 2007 than in 2006, representing a 150.3% increase. The Company increased its loan loss provision in 2007 due to the growth of its loan portfolio and a declining economy. The Company further increased its loan loss provision in 2008 due to credit quality concerns stemming from deteriorating economic conditions, increased weakness in the real estate sector, and the increase in charged-off loans (see below). · Net interest income decreased $744,510 in 2008 compared to 2007, a 17.9% decrease, and net interest income decreased $404,457 in 2007 compared to 2006, an 8.8% decrease. The decreases in net interest income were due primarily to decreases in interest earning assets coupled with increases in interest-bearing liabilities. Average interest earning assets declined $7.1 million in 2008 compared to 2007, and decreased $3.5 million in 2007 compared to 2006. While average earning assets declined, average interest-bearing liabilities increased. In 2008, average interest-bearing liabilities increased $2.4 million, compared to 2007, and in 2007, average interest-bearing liabilities increased $6.6 million, compared to 2006. The net interest margin declined from 5.79% in 2006, to 5.53% in 2007, to 4.46% in 2008 due principally to a drop in the interest rates on interest earning assets, an increase in the ratio of interest bearing deposits to total deposits, and competitive pressures on deposit interest rates. 23 · Non-interest income increased by $157,426, or 16.8%, in 2008 relative to 2007, and by $230,973, or 32.8% in 2007 over 2006. The most significant factor in this area of improvement in both years is the increase in service charges on deposits, which increased $148,511, or 18.5%, in 2008 relative to 2007, and increased $232,952, or 41.0%, in 2007 over 2006. This is due to increases in volume subject to analysis charges and returned item charges. · Operating expense decreased by $140,473, or 3.8%, in 2008 in comparison to 2007, while operating expense increased by $144,265, or 4.0%, in 2007 over 2006. Advertising and marketing expenses accounted for more than half of the 2008 decrease in operating expense, declining by $76,702, or 50.1%, relative to 2007 marketing expenses which increased $54,669, or 55.6%, compared to 2006. In 2007, the Company participated in numerous marketing campaigns in 2007 that were not repeated at the same volume in 2008. The largest component of operating expenses is salaries and employee benefits, which changed slightly over the three-year periods. Salaries and employee benefits increased by $20,420, or 1.1%, in 2008 compared to 2007, and $125,022, or 7.0%, in 2007, compared to 2006. The following are additional factors that are key in understanding our current financial condition: · Total assets increased by $3.4 million, or 4.3%, during 2008. Although loans declined $3.4 million, or 6.4%, during 2008, investments increased $13.1 million, or 116.2%. Included in the increase in investments is $12.5 million in short-term, interest-bearing deposits in other banks. At December 31, 2008, the Company had no Federal funds sold as compared to December 31, 2007 when the Company had a balance of $7.4 million in Federal funds sold. As loan demand increases and investment securities become more profitable, the Company will decrease its investment in deposits in other banks and fund higher-yielding interest earning assets. · Total deposits increased slightly to $71.0 million at December 31, 2008 from $70.4 million at December 31, 2007, a 0.9% increase. Total non-interest bearing deposits decreased from $42.3 million at December 31, 2007 to $32.6 million for reporting period ended December 31, 2008, a 22.9% decrease. On the other hand, interest-bearing deposits increased from $28.1 million at the prior year end to $38.4 million at December 31, 2008, a 36.5% increase. The increase in interest-bearing deposits is the result of the Companys focus on attracting new customers. · Nonperforming assets were $1.1 million or 2.14% of total loans and other real estate owned at December 31, 2008, compared to zero at December 31, 2007. Non performing loans were $412,343 and consisted of one commercial loan secured by real estate with collateral values that are believed to be sufficient to cover the debt. This nonperforming loan and a partial charge off of a loan transferred to other real estate owned with a balance of $653,131 at December 31, 2008 led Management to increase its allowance for loan losses during the year ended December 31, 2008. Results of Operations Net Interest Income and Net Interest Margin The Company earns income from two primary sources: The first is net interest income, which is interest income generated by earning assets less interest expense on interest-bearing liabilities; the second is non-interest income, which primarily consists of customer service charges and fees but also comes from non-customer sources such as bank-owned life insurance. The majority of the Companys non-interest expenses are operating costs that relate to providing a full range of banking services to the Banks customers. Net interest income was $3.4 million in 2008, compared to $4.2 million in 2007 and $4.6 million in 2006. This represents a decrease of 17.9% in 2008 over 2007, and a decrease of 8.8% in 2007 over 2006. The Companys net interest income is affected by the change in the level and the mix of interest-earning assets and interest-bearing liabilities, referred to as volume changes. The Companys net interest income is also affected by changes in the yields earned on assets and rates paid on liabilities, referred to as rate changes. Interest rates charged on the Companys loans are affected principally by the demand for such loans, the supply of money available for lending purposes and other factors. Those factors are, in turn, affected by general economic conditions and other factors beyond the Banks control, such as federal economic policies, the general supply of money in the economy, legislative tax policies, the governmental budgetary matters, and the actions of the FRB. 24 The following table sets forth certain information relating to the Company for the years ended December 31, 2008, 2007 and 2006. The yields and costs are derived by dividing income or expense by the average balances of assets or liabilities, respectively, for the periods shown below. Average balances are derived from average daily balances. Yields include amortized loan fees and costs, which are considered adjustments to yields. The table reflects the Banks average balances of assets, liabilities and stockholders equity; the amount of interest income or interest expense; the average yield or rate for each category of interest-earning assets and interest-bearing liabilities; and the net interest spread and the net interest margin for the periods indicated: Distribution, Rate & Yield Year ended December 31, 2008 2007 2006 Average Income/ Average Average Income/ Average Average Income/ Average Balance Expense Yield/Rate 4 Balance Expense Yield/Rate 4 Balance Expense Yield/Rate 4 ($ in thousands) Assets Interest-earnings assets Loans 1 $ 51,505 $ 3,827 7.43 % $ 51,798 $ 4,064 7.85 % $ 46,410 $ 3,639 7.84 % U.S. government agencies securities 703 28 3.99 % 2,731 112 4.09 % 6,935 245 3.53 % Mortgage-backed securities 7,884 359 4.55 % 9,802 412 4.20 % 11,992 530 4.39 % Other securities & Due from banks time 3,181 102 3.22 % 2,195 108 4.95 % 6,236 298 4.78 % Federal funds sold 5,035 83 1.64 % 8,876 450 5.07 % 7,374 374 5.07 % Total interest-earning assets 68,308 $ 4,399 6.44 % 75,402 $ 5,146 6.83 % 78,947 $ 5,086 6.44 % Non-interest earning assets 9,111 9,313 9,974 Total assets $ 77,419 $ 84,715 $ 88,921 Liabilities and Stockholders' Equity Interest-bearing liabilities Money market and NOW deposits $ 23,946 $ 590 2.47 % $ 22,934 $ 606 2.65 % $ 19,859 $ 364 1.83 % Savings 1,159 3 0.25 % 1,167 3 0.28 % 1,042 4 0.38 % Time deposits < $100,000 2,690 78 2.89 % 1,938 65 3.35 % 1,517 41 2.70 % Time deposits equal to or > $100,000 3,027 97 3.22 % 2,504 97 3.82 % 2,103 65 3.09 % Federal funds purchased 37 1 2.91 % 0 0 0.00 % 0 0 0.00 % Other borrowings 50 0 0.13 % 0 0 0.00 % 3 1 33.33 % Subordinated debenture 3,093 204 6.59 % 3,093 205 6.63 % 559 37 6.62 % Total interest-bearing liabilities 34,002 $ 973 2.86 % 31,636 $ 976 3.09 % 25,083 $ 512 2.04 % Non-interest bearing deposits 35,693 46,058 55,920 Non-interest bearing liabilities 1,914 1,369 663 24,521 Stockholders' equity 5,810 5,652 7,255 28,543 Total liabilities & stockholders' equity $ 77,419 $ 84,715 $ 88,921 Net interest income $ 3,426 $ 4,170 $ 4,574 Net interest spread 2 3.58 % 3.74 % 4.40 % Net interest margin 3 5.02 % 5.53 % 5.79 % 1 Loan fees have been included in the calculation of interest income. Loan fees were approximately $50,000, $125,000, and $97,000 for years ended December 31, 2008, 2007, and 2006, respectively. 2 Represents the average rate earned on interest-earning assets less the average rate paid on interest-bearing liabilities. 3 Represents net interest income as a percentage of average interest-earning assets. 4 Average Yield/Rate is based upon actual days based on 365- and 366-day years. 25 Rate/Volume Analysis The following table sets forth the dollar difference in interest earned and paid for each major category of interest-earning assets and interest-bearing liabilities for the noted periods, and the amount of each change attributable to changes in average balances (volume) or changes in average interest rates. Volume variances are equal to the increase or decrease in the average balance multiplied by the prior period rate, and rate variances are equal to the increase or decrease in the average rate times the prior period average balances. Variances attributable to both rate and volume changes are equal to the change in rate times the change in average balance. Years Ended December 31, 2008 vs. 2007 2007 vs 2006 Increase (Decrease) Due to Increase (Decrease) Due to ($ in thousands) ($ in thousands) Volume Rate Net Volume Rate Net Interest-earnings assets Loans ($
